DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 6-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Rezk et al. (US 2016/0077134).

Regarding claim 1, Rezk (Figs. 2 & 4) discloses a method for removing low frequency offset components (DC offset cancellation) from a digital data stream (output from the ADC 206 / 406), the method comprising:
receiving, at an input of an analog-to-digital converter (ADC) (206 / 406), an analog input signal from one or more analog front end components (receiver AFE 204 or 404), the analog input signal having an associated low frequency offset due, at least in part, to the analog front end components (para. 25 [Wingdings font/0xE0] “ The DC offset injected by processing components into the received signal…”);
generating, at an output of the ADC (ADC 206 / ADC 406), a digital data stream representative of the analog input signal, the digital data stream having an associated low frequency offset due, at least in part, to the analog front end components and the ADC (by the ADC 206 or ADC 406; para. 25 [Wingdings font/0xE0] “The ADC 206 can convert the baseband signal from an analog representation to a corresponding digital representation”);

taking the difference (by subtractor 418) of the filtered output signal (output from the DC offset estimation module 414/416 – which is a FIR low pass filtering; para. 41) from the digital data stream (output from ADC 406) to generate a corrected digital data stream without the low frequency offset components (para. 43 [Wingdings font/0xE0] “The subtractor 418 can subtract the current DC offset estimate from the DC component of the baseband signal to minimize the DC offset associated with the receiver”).  

Regarding claim 2, Rezk (Figs. 2 & 4) discloses the method of claim 1, wherein the low frequency offset components removed from the digital data stream include direct current (DC) offset components (para. 25 [Wingdings font/0xE0] “ The DC offset injected by processing components into the received signal…”).  

Regarding claim 6, Rezk (Figs. 2 & 4) discloses the method of claim 1, wherein the analog front end components (AFE 204 or AFE 404) include at least one active electrical component (e.g., an amplifier – para. 25).
Rezk (Figs. 2 & 4) discloses the method of claim 1, wherein the analog front end components (AFE 204 or AFE 404) include at least one passive electrical component (e.g., a impedance matching component, a filter…; para. 25).  

Regarding claim 8, Rezk (Figs. 2 & 4) discloses the method of claim 1, wherein the analog front end components (AFE 204 / AFE04) are coupled to a signal source (“RF signal”  received from the antenna 202 or 402; para. 25, lines 1-5).  

Regarding claim 9, Rezk (Figs. 2 & 4) discloses the method of claim 1, further comprising: providing the corrected digital data stream (output from the DC offset cancellation module 208 or 412) to one or more systems or devices for further processing (i.e., to the radar detection module or subsequent processing module).  

Regarding claim 10, Rezk (Figs. 2 & 4) discloses the method of claim 1, wherein the method is implemented in a measurement circuit (radar detection in a wireless communication system; para. 1-2).  

Regarding claim 11, Rezk (Figs. 2 & 4) discloses the method of claim 10, wherein the measurement circuit is a measurement circuit for use in a metering device (para. 2).  

Regarding claim 12, Rezk (Figs. 2 & 4) discloses the method of claim 11, wherein the metering device is a metering device for use in a power system (“monitor the power level”; para. 32).  
Rezk (Figs. 2 & 4) discloses a measurement circuit capable of removing low frequency offset components (para. 25) from a digital data stream (output from the ADC 206 / 406), the measurement circuit comprising:
an analog-to-digital converter (ADC) (ADC 206 / ADC 406) coupled to receive an analog input signal from one or more analog front end components (AFE 204 / AFE 404) and configured to generate a digital data stream representative of the analog input signal (by the ADC 206 or ADC 406; para. 25 [Wingdings font/0xE0] “The ADC 206 can convert the baseband signal from an analog representation to a corresponding digital representation”), the analog input signal having an associated low frequency offset due, at least in part, to the analog front end components, and the digital data stream having an associated low frequency offset due, at least in part, to the analog front end components and the ADC (para. 25 [Wingdings font/0xE0] “ The DC offset injected by processing components into the received signal…”); and
a low frequency offset removal circuit (208 or 412) including one or more low pass finite impulse response (FIR) filters and one or more summation circuits (subtractor 418; Fig. 4; para. 40), wherein the low pass FIR filters are coupled to receive the digital data stream from the ADC (406) and configured to process the digital data stream to detect the low frequency offset components in the digital data stream, and generate a filtered output signal with only the low frequency offset components present (para. 41 [Wingdings font/0xE0] “the DC offset estimation module 414 may include a suitable finite impulse response (FIR) or infinite impulse response (IIR) low pass filter for estimating the DC offset associated with the receiver”), and wherein the summation circuit (418) is coupled to receive the filter output signal (output of DC offset estimation module 414 / 416)  and the digital data stream (output of the ADC 406) and configured to take the difference of the filtered output signal from the digital data stream to generate a corrected digital data 

Regarding claim 14, Rezk (Figs. 2 & 4) discloses the measurement circuit of claim 13, wherein the low frequency offset components removed from the digital data stream include direct current (DC) offset components (para. 25 [Wingdings font/0xE0] “ The DC offset injected by processing components into the received signal…”).  

Regarding claim 18, Rezk (Figs. 2 & 4) discloses the measurement circuit of claim 13, wherein the measurement circuit (of Fig. 4) is configured to provide the corrected digital data stream to one or more systems or devices for further processing (i.e., to the radar detection module or subsequent processing module).  

Regarding claim 19, Rezk (Figs. 2 & 4) discloses the measurement circuit of claim 13, wherein the measurement circuit is a measurement circuit for use in a metering device (para. 2).  

Regarding claim 20, Rezk (Figs. 2 & 4) discloses the measurement circuit of claim 19, wherein the metering device is a metering device for use in a power system (i.e. to “monitor the power level”; para. 32).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Clains 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rezk et al. (US 2016/0077134) in view of Noeske (US 7,750,832).
Rezk discloses the claimed invention (of the base claims 1-2, 6-14, and 18-20 as rejected above). Rezk does not disclose the filters as recited in claims 3-5, and 15-17. However, these types of filters (i.e., the CIC filter or moving time average filter) are known in the art – see, col. 1, lines 10-60 of Noeske. Therefore, it would have been obvious to one skilled in the art to utilize the CIC filter or moving time average filter in the measurement circuit as taught by Rezk in order to reduce the sampling rate of the system (col. 1, lines 10-20 of Noeske).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809